DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bormann (US 4,869,307).
As best depicted in Figures 1-7, Bormann is directed to a tire construction comprising a toroidal carcass 2 and a tread reinforcing layer or overlay structure 9.  More particularly, said layer is defined by winding tape 11 having cords 10 embedded therein a plurality of times in the tire circumferential direction.  It is further evident from Figure 7 that respective edges of layer 9 include a winding in which the cords are parallel to the circumferential direction (left and right edges of layer 9 in which cords are depicted as being straight- either of which corresponds with claimed first edge part) and a region therebetween (center portion of layer 9- corresponds with claimed second part) includes a plurality of windings in which the cords are slightly inclined with respect to a tire circumferential direction (Column 4, Lines 25+).  
Regarding claim 2, the first edge part (either axial end of belt layer 9) is defined as a single winding and thus would not be greater than 360 degrees.

As to claims 5-8, one of the axial edges in layer 9 can be viewed as a first edge part (formed with zero degree inclined cords) and the other axial edge in layer 9 can be viewed as a second edge part (formed with zero degree inclined cords).  In such an instance, a second part formed with cords slightly inclined with respect to the tire circumferential direction is positioned therebetween.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP 2008-87627) and further in view of Bormann.
As best depicted in Figures 1 and 2, Wakabayashi teaches a tire construction comprising a carcass 9, a tread 13, a bead 5, a pair of sidewalls 17, and a tread reinforcing layer defined by lateral parts 25 and a center part or spiral part 29.  In such an instance, though, Wakabayashi simply states that said spiral part is formed by helically winding a ribbon-like strip material covering a belt cord 31 (Abstract).  Wakabayashi, however, is silent with respect to the presence of a first edge part and a second part as required by the claims.

Regarding claim 2, the first edge part (either axial end of belt layer 9) in Bormann is defined as a single winding and thus would not be greater than 360 degrees.
With respect to claims 3 and 4, Figure 8 in Bormann depicts an overlap between adjacent windings in the second part.
As to claims 5-8, one of the axial edges in layer 9 can be viewed as a first edge part (formed with zero degree inclined cords) and the other axial edge in layer 9 can be viewed as a second edge part (formed with zero degree inclined cords).  In such an instance, a second part formed with cords slightly inclined with respect to the tire circumferential direction is positioned therebetween.  
   Regarding claims 9-13, lateral parts 25 in Wakabayashi are formed with cords inclined at a significantly larger angle than the cords in any portion of the spiral part (including the second part).  
.
6.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4382519 and further in view of Bormann.
	As best depicted in Figures 1 and 6, JP 519 is directed to a tire construction comprising a carcass 14, a tread 14, a pair of sidewalls, a pair of bead cores 22, and a tread reinforcing layer defined by a spiral part 112 (circumferentially extending cords) and a pair of lateral parts 114 (cords angled between 15 and 35 degrees) (Abstract).  JP ‘519, however, is silent with respect to the presence of a first edge part and a second part as required by the claims.
Bormann, on the other hand, is similarly directed to a tire construction including a tread reinforcing layer having a spiral part.  Bormann recognizes a common manner in which such spiral parts are formed (Figure 7).  More particularly, respective edges of said spiral part (either of which can be the claimed first edge part) are formed with windings that incline the cords in a direction that is parallel with the tire circumferential direction and a center region therebetween (corresponds with claimed second part) formed with cords slightly inclined with respect to the tire circumferential direction.  One of ordinary skill in the art at the time of the invention would have found it obvious to form spiral part 112 of JP ‘519 using well known and conventional techniques and such techniques, as evidenced by Bormann, would result in first edge parts and second parts as required by the claims.
Regarding claim 2, the first edge part (either axial end of belt layer 9) in Bormann is defined as a single winding and thus would not be greater than 360 degrees.

As to claims 5-8, one of the axial edges in layer 9 can be viewed as a first edge part (formed with zero degree inclined cords) and the other axial edge in layer 9 can be viewed as a second edge part (formed with zero degree inclined cords).  In such an instance, a second part formed with cords slightly inclined with respect to the tire circumferential direction is positioned therebetween.     
Regarding claims 9-13, lateral parts 114 in JP ‘519 are formed with cords inclined at 15-35 degrees with respect to a tire circumferential direction, while spiral part 112 is formed with cords approximately parallel with the tire circumferential direction.
With respect to claim 14, lateral parts 114 and spiral part 112 in JP ‘519 appear to be ever so slightly spaced from one another such that a claimed distance of approximately 0 is present.    
7.	Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘519 and Bormann as applied in claims 9-14 above and further in view of Huinink (GB 2038248).
	As detailed above, JP ‘519 is formed with lateral parts including cords inclined between 15 and 35 degrees.  It is further evident that respective lateral parts include cords inclined at first and second crossing angles.  While said lateral parts appear to be depicted as including overlaid first and second plies, it is equally well known to form such lateral parts as a single layer defined by a mesh structure, as shown for example by Huinink (Abstract).  It is particularly noted that Continental specifically describes the alternative use of each of these two arrangements (single mesh layer or a pair of overlaid layers).  One of ordinary skill in the art at 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 10, 2021